DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 13 and 20, drawn to semiconductor device, comprising: an internal clock generation circuit configured to receive an external clock and to generate an internal clock; a plurality of unit circuits configured to have a first unit circuit and a second unit circuit operating while being synchronized with the internal clock; a plurality of transfer circuits including: a first transfer circuit configured to provide a first transfer path having a first delay time and connected between the first unit circuit and the internal clock generation circuit, and a second transfer circuit configured to provide a second transfer path having a second delay time different from the first delay time and connected between the second unit circuit and the internal clock generation circuit; and a delay compensation circuit configured to compare a first operation clock input to the first unit circuit through the first transfer path with a second operation clock input to the second unit circuit through the second transfer path, and to adjust the second delay time so that the adjusted second delay time matches the first delay time, 2Application Serial No. To Be AssignedCustomer No. 74,712wherein the first delay time is a longest delay time from among delay times between the internal clock generation circuit and different ones of the unit circuits, classified in H03L7/0816.
II. Claims 14 – 19, drawn to A semiconductor device, comprising: input/output circuits configured to input and output data signals according to a clock signal; a delay locked loop circuit configured to generate the clock signal; a plurality of repeaters connected between the delay locked loop circuit and the input/output circuits and configured to transmit the clock signal to the input/output circuits; a comparator connected between a first input/output circuit and a second input/output circuit among the input/output circuits, and configured to compare a first clock signal input to the first input/output circuit with a second clock signal input to the second input/output circuit; and a delay chain configured to adjust a phase of the second clock signal based on an output of the comparator, to allow the first clock signal and the second clock signal to have the same phase, classified in G11C7/222.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related semiconductor devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each include materially different design/function as shown underlined above.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 

A telephone call was made to Mr. Sang Ki Hwang (reg. no. 66,641) on 24 February, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        February 25, 2022